

Exhibit 10.13

FIRST AMENDMENT (this “Amendment”) dated as of May 12, 2014, among MOMENTIVE
PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation (“Holdings”),
MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation (“Intermediate
Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware corporation
(the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH, a company organized
under the laws of Germany (the “Germany Silicone Borrower”), MOMENTIVE
PERFORMANCE MATERIALS QUARTZ GMBH, a company organized under the laws of Germany
(the “Germany Quartz Borrower”), MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA
ULC, an unlimited company incorporated under the laws of the Province of Nova
Scotia, Canada (the “Canadian Borrower”; the Canadian Borrower, the Germany
Silicone Borrower, the Germany Quartz Borrower and the U.S. Borrower, each a
“Borrower” and collectively the “Borrowers”), the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) under the AMENDED AND RESTATED SENIOR
SECURED DEBTOR-IN-POSSESSION AND EXIT ASSET-BASED REVOLVING CREDIT AGREEMENT
dated as of April 15, 2014, among Holdings, Intermediate Holdings, the
Borrowers, the Lenders party thereto from time to time and the agents, arrangers
and bookrunners party thereto (the “Credit Agreement”).
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrowers pursuant to the terms and subject to the conditions set forth
therein. Each capitalized term used but not defined herein shall have the
meaning assigned to such term in the Credit Agreement (as amended hereby); and
WHEREAS, the Loan Parties desire to amend the Credit Agreement on the terms set
forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1.Defined Terms. As used in this Amendment, the following terms have the
meanings specified below:
“Amendment No. 1 Effective Date” shall mean the date on which all the conditions
set forth or referred to in Section 11 hereof shall have been satisfied (or to
the extent permitted under the Credit Agreement, waived by the Administrative
Agent and each of the Lenders party hereto).
SECTION 2.Amendments to Section 1.01. (a)    On the Amendment No. 1 Effective
Date, Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical order:
“Tranche A Borrowing Base” shall mean the sum of the Canadian Tranche A
Borrowing Base, the Germany Silicone Tranche A Borrowing Base, the Germany
Quartz Tranche A Borrowing Base and the U.S. Tranche A Borrowing Base.




--------------------------------------------------------------------------------

2

“Undisclosed Administration” shall mean, in relation to a Lender, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not publicly disclosed.
(a)On the Amendment No. 1 Effective Date, the definition of the term “ABR” in
Section 1.01 of the Credit Agreement shall be amended by adding the text
“Adjusted” in front of each text “LIBO Rate”, each as set forth therein.
(b)On the Amendment No. 1 Effective Date, the definition of the term “Defaulting
Lender” in Section 1.01 of the Credit Agreement shall be amended by inserting
the text “, other than via an Undisclosed Administration,” immediately after the
text “(d) has, or has a direct or indirect parent company that” as set forth
therein.
SECTION 3.Amendments to Section 2.01. (a) On the Amendment No. 1 Effective Date,
clause (v) of Section 2.01(b) of the Credit Agreement shall be amended by adding
the text “Tranche A” immediately after the text “(v) any” and before the text
“Revolving Facility Loans” as set forth therein.
(b) On the Amendment No. 1 Effective Date, clause (w) of Section 2.01(b) of the
Credit Agreement shall be amended by adding the text “Tranche A” immediately
after the text “(w) any” before the text “Revolving Facility Loans” as set forth
therein.
(c) On the Amendment No. 1 Effective Date, clause (x) of Section 2.01(b) of the
Credit Agreement shall be amended by adding the text “Tranche A” immediately
after the text “(x) any” before the text “Revolving Facility Loans” as set forth
therein.
(d) On the Amendment No. 1 Effective Date, clause (y) of Section 2.01(b) of the
Credit Agreement shall be amended by adding the text “Tranche A” immediately
after the text “(y) any” before the text “Revolving Facility Loans” as set forth
therein.
(e) On the Amendment No. 1 Effective Date, clause (z) of Section 2.01(b) of the
Credit Agreement shall be amended by adding the text “Tranche A” immediately
after the text “(z) any” before the text “Revolving Facility Loans” as set forth
therein.
(f) On the Amendment No. 1 Effective Date, Section 2.01(b) of the Credit
Agreement shall be amended by inserting the text “Tranche A” immediately after
the text “and shall bear interest as provided in this Agreement for the” as set
forth therein.
(g) On the Amendment No. 1 Effective Date, Clause (B) of Section 2.01(b) of the
Credit Agreement shall be amended by inserting the text “Tranche A” immediately
after the text “(B) all” and immediately before the text “Lenders shall be bound
to make”, each as set forth therein.




--------------------------------------------------------------------------------

3

SECTION 4.Amendment to Section 2.04. On the Amendment No. 1 Effective Date,
Section 2.04(a) of the Credit Agreement shall be amended by deleting the section
in its entirety and replacing it with the following text:
“Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in U.S. Dollars to the U.S. Borrower and
Swingline Loans in U.S. Dollars or euro to a German Borrower and Swingline Loans
in U.S. Dollars, Canadian Dollars or euro to the Canadian Borrower from time to
time during the Availability Period, in the U.S. Dollar Equivalent of an
aggregate principal amount at any time outstanding that will not result in
(i) the U.S. Dollar Equivalent of the aggregate principal amount of outstanding
Swingline Loans to the Borrowers exceeding the lesser of (A) the Swingline
Commitment and (B) the Tranche A Borrowing Base, (ii) (x) the aggregate U.S.
Revolving Facility Exposure exceeding the U.S. Sublimit and (y) the aggregate
principal amount of all outstanding Swingline Loans and Tranche A Revolving
Facility Loans, each borrowed by the U.S. Borrower, together with all
outstanding Letters of Credit issued on the account of the U.S. Borrower, will
not exceed the U.S. Tranche A Borrowing Base, (iii) the Aggregate Revolving
Facility Exposure exceeding the lesser of (A) the Aggregate Revolving Facility
Commitments and (B) the Global Borrowing Base, (iv) (x) the German Revolving
Facility Exposure of Germany Silicone Borrower will not exceed the Germany
Silicone Availability and (y) the U.S. Dollar Equivalent of the aggregate
principal amount of all outstanding Swingline Loans and Tranche A Revolving
Facility Loans, each borrowed by the Germany Silicone Borrower, together with
all outstanding Letters of Credit issued on the account of the Germany Silicone
Borrower, will not exceed the sum of the Germany Silicone Tranche A Borrowing
Base, the Canadian Tranche A Borrowing Base and the U.S. Tranche A Borrowing
Base, (v) (x) the German Revolving Facility Exposure of Germany Quartz Borrower
will not exceed the Global Borrowing Base and (y) the U.S. Dollar Equivalent of
the aggregate principal amount of all outstanding Swingline Loans and Tranche A
Revolving Facility Loans, each borrowed by the Germany Quartz Borrower, together
with all outstanding Letters of Credit issued on the account of the Germany
Quartz Borrower, will not exceed the Tranche A Borrowing Base, (vi)  (x) the
aggregate Canadian Revolving Facility Exposure will not exceed the Canadian
Sublimit and (y) the U.S. Dollar Equivalent of the aggregate principal amount of
all outstanding Swingline Loans and Tranche A Revolving Facility Loans, each
borrowed by the Canadian Borrower, together with all outstanding Letters of
Credit issued on the account of the Canadian Borrower, will not exceed the sum
of the Canadian Tranche A Borrowing Base and the U.S. Tranche A Borrowing Base;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may borrow, prepay and reborrow Swingline Loans.”




--------------------------------------------------------------------------------

4

SECTION 5.    Amendment to Section 2.05. On the Amendment No. 1 Effective Date,
Section 2.05(b) of the Credit Agreement shall be amended by deleting all text
immediately following the text “(i) the Revolving L/C Exposure will not exceed
the lesser of (A) the Letter of Credit Sublimit” set forth therein and replacing
it with the following text:
“and (B) the Tranche A Borrowing Base, (ii) Aggregate Revolving Facility
Exposure will not exceed the lesser of (A) the Aggregate Revolving Facility
Commitments and (B) the Global Borrowing Base, (iii) (x) the aggregate U.S.
Revolving Facility Exposure will not exceed the U.S. Sublimit and (y) the
aggregate principal amount of all outstanding Letters of Credit issued on the
account of the U.S. Borrower, together with all outstanding Swingline Loans and
Tranche A Revolving Facility Loans, each borrowed by the U.S. Borrower, will not
exceed the U.S. Tranche A Borrowing Base, (iv) (x) the German Revolving Facility
Exposure of Germany Silicone Borrower will not exceed the Germany Silicone
Availability and (y) the U.S. Dollar Equivalent of the aggregate principal
amount of all outstanding Letters of Credit issued on the account of the Germany
Silicone Borrower, together with all outstanding Swingline Loans and Tranche A
Revolving Facility Loans, each borrowed by the Germany Silicone Borrower, will
not exceed the sum of the Germany Silicone Tranche A Borrowing Base, the
Canadian Tranche A Borrowing Base and the U.S. Tranche A Borrowing Base, (v) (x)
the German Revolving Facility Exposure of Germany Quartz Borrower will not
exceed the Global Borrowing Base and (y) the U.S. Dollar Equivalent of the
aggregate principal amount of all outstanding Letters of Credit issued on the
account of the Germany Quartz Borrower, together with all outstanding Swingline
Loans and Tranche A Revolving Facility Loans, each borrowed by the Germany
Quartz Borrower, will not exceed the Tranche A Borrowing Base, (vi) (x) the
aggregate Canadian Revolving Facility Exposure will not exceed the Canadian
Sublimit and (y) the U.S. Dollar Equivalent of the aggregate principal amount of
all outstanding Letters of Credit issued on the account of the Canadian
Borrower, together with all outstanding Swingline Loans and Tranche A Revolving
Facility Loans, each borrowed by the Canadian Borrower, will not exceed the sum
of the Canadian Tranche A Borrowing Base and the U.S. Tranche A Borrowing Base
and (vii) all conditions precedent in Section 4.01 have been satisfied (or
waived by the Required Tranche A Lenders).”
SECTION 6.    Amendment to Section 6.05. On the Amendment No. 1 Effective Date,
the last paragraph of Section 6.05 of the Credit Agreement shall be amended by
(a) deleting the text “and” immediately before the text “(m)” and replacing it
with a comma and (b) adding the text “and (n)” immediately after the text “(m)”
and immediately before the text “; provided that”, as set forth therein.
SECTION 7.    Amendment to Section 9.04. On the Amendment No. 1 Effective Date,
Section 9.04(d) of the Credit Agreement shall be amended by inserting the text
“or any central bank having jurisdiction over such Lender,” immediately after
the text “Federal Reserve Bank”, as set forth therein.
SECTION 8.    Amendment to Section 9.08. On the Amendment No. 1 Effective Date,
Clause (B) of Section 9.08(e) of the Credit Agreement shall be amended by
deleting the text “the Borrower”, as set forth therein, and replacing it with
the text “Intermediate Holdings”.




--------------------------------------------------------------------------------

5

SECTION 9.    Amendment to Exhibit E. On the Amendment No. 1 Effective Date,
Exhibit E of the Credit Agreement shall be amended by replacing the Borrowing
Base Certificate with the same as set forth in Annex A hereto.
SECTION 10.    Amendment to Schedule 2.01. Effective as of the DIP Closing Date,
Schedule 2.01 of the Credit Agreement shall be amended by replacing the
commitment schedule with the same as set forth in Annex B hereto.
SECTION 11.    Conditions to Amendments. This Amendment shall not become
effective until the Administrative Agent shall have received from Holdings,
Intermediate Holdings, the Borrowers, the Required Lenders and the Required
Tranche A Lenders, a counterpart of this Amendment signed on behalf of such
party.
SECTION 12.    Representations and Warranties. Holdings, Intermediate Holdings,
and each Borrower represent and warrant to the Administrative Agent and to each
Lender party hereto that:
(a)    This Amendment has been duly authorized, executed and delivered by each
Loan Party that is party hereto and constitutes a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally including in the case of the Debtors only
the entry by the Bankruptcy Court of the Interim Order and the Final Order and
to the terms thereof, (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
(b)    The execution, delivery and performance by each of the Loan Parties of
this Amendment party hereto will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents (including any partnership, limited liability
company or operating agreements) or by-laws of any such Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which any such
Loan Party is a party or by which any of them or any of their property is or may
be bound (except, in the case of the Debtors only, those entered into prior to
the DIP Closing Date), (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 9(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by any such Loan Party, other
than Permitted Liens.




--------------------------------------------------------------------------------

6

(c)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment No. 1 Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
(d)    Immediately prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.
SECTION 13.    Amendments; Counterparts. This Agreement may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by
Holdings, Intermediate Holdings, the Borrowers, the Administrative Agent and the
requisite Lenders set forth in the Credit Agreement. This Agreement may be
executed in several counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or in
portable document format (pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 14.    Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrowers or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. As of the Amendment No. 1 Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute “Loan Documents” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 15.    APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS
AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES TO THE PROVISIONS AS SET
FORTH IN SECTIONS 9.11 AND 9.15 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE
SET FORTH IN FULL HEREIN.
SECTION 16.    Expenses. The Borrowers agree to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment (including reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP), to the extent required by Section 9.05 of the Credit
Agreement.




--------------------------------------------------------------------------------

7

SECTION 17.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.
SECTION 18.    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.
MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.
By:    /s/ William H. Carter    
Name: William H. Carter
Title: Executive Vice President and Chief
Financial Officer


MOMENTIVE PERFORMANCE MATERIALS INC.
By:    /s/ William H. Carter    
Name: William H. Carter
Title: Executive Vice President and Chief
Financial Officer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC
By:    /s/ William H. Carter    
Name: William H. Carter
Title: President &
Chief Executive Officer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



MOMENTIVE PERFORMANCE MATERIALS GMBH
By:    /s/ George F. Knight    
Name: George F. Knight
Title: General Manager




MOMENTIVE PERFORMANCE MATERIALS QUARTZ GMBH
By:    /s/ George F. Knight    
Name: George F. Knight
Title: General Manager

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



MOMENTIVE PERFORMANCE MATERIALS USA INC.
By:    /s/ George F. Knight    
Name: George F. Knight
Title: Senior Vice President and Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
By:    /s/ Charles O. Freedgood    
Name: Charles O. Freedgood
Title: Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



UBS AG, STAMFORD BRANCH, as a Lender


By:    /s/ Lana Gifas    
Name: Lana Gifas
Title: Director




By:    /s/ Houssem Daly    
Name: Houssem Daly
Title: Associate Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



Deutsche Bank AG New York Branch, as a Lender


By:    /s/ Marcus M. Tarkington    
Name: Marcus M. Tarkington
Title: Director




By:    /s/ Michael Shannon    
Name: Michael Shannon
Title: Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender


By:    /s/ Christopher Day    
Name: Christopher Day
Title: Authorized Signatory




By:    /s/ Michael D'Onofrio    
Name: Michael D'Onofrio
Title: Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

 



CITIBANK, N.A., as a Lender
 
By:    /s/ Christopher Marino    
Name: Christopher Marino
Title: Vice President and Director

[Signature Page to Amendment No. 1]

